Title: From George Washington to the United States Senate, 10 December 1793
From: Washington, George
To: United States Senate


          
            Gentlemen
            [10 December 1793]
          
          The pleasure, expressed by the Senate, on my reelection to the station, which I fill,
            commands my sincere and warmest acknowledgments. If this be an event, which promises the
            smallest addition to the happiness of our country, as it is my duty, so shall it be my
            study to realize the expectation.
          The decided approbation, which the Proclamation now receives from your house, by
            completing the proof, that this measure is considered, as manifesting a vigilant
            attention to the welfare of the United States, brings with it a peculiar gratification
            to my mind.
          The other important subjects, which have been communicated to you, will, I am
            confident, receive a due discussion; and the result will, I trust, prove fortunate to
            the United States.
          
            Go: Washington
          
        